                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:18-00293

ASHLEY NICHOLE RHODES



        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On November 19, 2019, the United States of America

appeared by Jeremy Wolfe, Assistant United States Attorney, and

the defendant, Ashley Nichole Rhodes, appeared in person and by

her counsel, Timothy J. LaFon, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer M. Dylan Shaffer.     The defendant

commenced a three-year term of supervised release in this action

on August 7, 2019, as more fully set forth in the Judgment

Including Sentence Under the Sentencing Reform Act entered by

the court on August 7, 2019.


         The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant failed to report to the probation

office within 72 hours of her release as required, and failed to

contact the probation officer on August 8, 2019, after being

instructed to do so on August 7, 2019; and (2) the defendant

failed to report to Recovery Point in Charleston, West Virginia,

after being sentenced to time served and directed by the court

to go directly from jail to Recovery Point to participate in,

and successfully complete, the 9-12 month inpatient drug

treatment program; all as admitted by the defendant on the

record of the hearing and all as set forth in the petition on

supervised release.


            And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


                                  2
         And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and she hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a term of twenty-four (24)

months of supervised release upon the same conditions as

heretofore prescribed with the exception of the special

condition that she participate in the Recovery Point inpatient

drug treatment program.


         The defendant was remanded to the custody of the

United States Marshal.


         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                          DATED:       November 20, 2019




                                   3
